83 F.3d 422
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald BARRETT, Plaintiff-Appellant,v.Pat LANE, MDOC CRP Agent, Defendant-Appellee.
No. 95-1831.
United States Court of Appeals, Sixth Circuit.
April 22, 1996.

Before:  CONTIE, SUHRHEINRICH and COLE, Circuit Judges.

ORDER

1
Ronald Barrett, a pro se Michigan prisoner, appeals a district court order dismissing his civil rights suit filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Barrett sued a Michigan state prison official without specifying the capacity in which he sued the defendant.   Relying on the Eighth and Fourteenth Amendments, Barrett alleged, inter alia that the defendant stalked and harassed him, and discriminated against him in applying prison regulations concerning community placement.


3
The district court dismissed the suit as frivolous pursuant to 28 U.S.C. § 1915(d).   In his timely appeal, Barrett reasserts his same claims.


4
Upon review, we conclude that the district court properly dismissed the suit, but we affirm for reasons other than those stated by the district court.   See City Mgmt. Corp. v. U.S. Chemical Co., 43 F.3d 244, 251 (6th Cir.1994).   Barrett sued the defendant for monetary relief without specifying the capacity in which he sued the defendant.   Absent a specification of capacity, a state official will be construed to be sued in his official capacity.  See Wells v. Brown, 891 F.2d 591, 593 (6th Cir.1989).   A state official, however, is not subject to suit for monetary damages in his official capacity.  Will v. Michigan Dep't of State Police, 491 U.S. 58, 70-71 (1989).   Therefore, the defendant is not subject to suit for monetary damages.


5
Accordingly, we hereby affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.